Filed: March 14, 2002 
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICK,
Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.


STEVEN NOVICK,

Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49020; S49022)
(Consolidated for Opinion)
	En Banc
	On petition objecting to modified ballot titles.*
	Submitted February 26, 2002.
	Margaret S. Olney, of Smith, Gamson, Diamond & Olney,
Portland, filed the petition for petitioner.
	Judy C. Lucas, Assistant Attorney General, Salem, filed the
response for respondent.  With her on the response were Hardy
Myers, Attorney General, and Michael Reynolds, Solicitor General.
	BALMER, J.
	Modified ballot titles referred to Attorney General for
modification.
	*333 Or 314, __ P3d __ (2002) (referring ballot titles for
modification).
		BALMER, J.
		In these ballot title review proceedings, which we
consolidated for opinion, this court determined that the Attorney
General's ballot titles for two proposed initiative measures,
which the Secretary of State denominated as Initiative Petitions
120 (2002) and 121 (2002), failed to comply substantially with
statutory standards.  Novick v. Myers, 333 Or 314,   P3d  
(2002).  The court referred the ballot titles to the Attorney
General for modification.  See ORS 250.085(8) (describing
procedure).  The Attorney General filed modified ballot titles
for the proposed initiative measures, and, under ORS 250.085(9),
petitioner objected to the modified ballot titles.
		Petitioner initially objected to the "yes" vote result
statements in the certified ballot titles, because those
statements failed to state that adoption of either proposed
measure would reduce state revenues.  This court determined that
those objections were well taken.  In response to this court's
decision, the Attorney General modified the "yes" vote result
statements as follows:

	"RESULT OF 'YES' VOTE:  'Yes' vote taxes corporate and
personal capital gains differently from other income,
lowers that tax rate to four percent, reducing revenue
for other state expenditures."

		Petitioner contends that use of the word "other" to
modify "state expenditures" is inaccurate because the proposed
initiative measures would reduce the revenue available for all
public services funded through the State General Fund. 
Petitioner asserts that the reduction does not relate to any
specific state expenditure and, thus, that the use of the term
"other" is inaccurate.  We agree.  If either proposed initiative
measure were to pass, then revenues for state expenditures
generally would be reduced.  The use of the word "other" to
modify "state expenditures" is inaccurate.
		We have considered petitioner's other objections to the
modified ballot titles and conclude that they are not well taken.
		For the foregoing reasons, the Attorney General must
modify the "yes" vote result statements of the modified ballot
titles for Initiative Petitions 120 (2002) and 121 (2002).
		Modified ballot titles referred to Attorney General for
modification.